
	
		II
		112th CONGRESS
		1st Session
		S. 744
		IN THE SENATE OF THE UNITED STATES
		
			April 6 (legislative
			 day, April 5), 2011
			Mr. Cardin (for himself,
			 Mrs. Feinstein, Mr. Lieberman, and Mr.
			 Kerry) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To authorize certain Department of State personnel, who
		  are responsible for examining and processing United States passport
		  applications, to access relevant information in Federal, State, and other
		  records and databases, for the purpose of verifying the identity of a passport
		  applicant and detecting passport fraud, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Passport Identity Verification
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)A United States
			 passport is an official government document issued by the Department of State,
			 which can be obtained by United States nationals.
			(2)A valid United
			 States passport has many uses, including—
				(A)certifying an
			 individual’s identity and verifying that a person is a United States
			 national;
				(B)allowing the
			 passport holder to travel to foreign countries with an internationally
			 recognized travel document;
				(C)facilitating
			 international travel;
				(D)obtaining further
			 identification documents; and
				(E)setting up bank
			 accounts.
				(3)A United States
			 national may obtain a United States passport for the first time by applying in
			 person to a passport acceptance facility with 2 passport photographs, proof of
			 United States nationality, and a valid form of photo identification, such as a
			 driver’s license. Passport acceptance facilities are located throughout the
			 United States.
			(4)Because United
			 States passports issued under a false identity enable individuals to conceal
			 their movements and activities, passport fraud could facilitate—
				(A)acts of
			 terrorism;
				(B)espionage;
			 and
				(C)other crimes,
			 such as illegal immigration, money laundering, drug trafficking, tax evasion,
			 and alien smuggling.
				(5)Since malicious
			 individuals may seek to exploit potential vulnerabilities in the passport
			 issuance process, it is important that personnel who are involved in the
			 granting, refusal, revocation, or adjudication of United States passport
			 applications have access to relevant information contained in Federal, State,
			 and other records and databases for the purposes of lawfully—
				(A)verifying the
			 identity of a passport applicant;
				(B)detecting
			 passport fraud; and
				(C)denying or
			 revoking a passport.
				(6)In its final
			 report, the National Commission on Terrorist Attacks Upon the United States
			 (commonly known as the 9/11 Commission)—
				(A)noted the ease
			 with which terrorists could obtain United States identity documents, such as
			 fraudulent driver’s licenses, birth certificates, and other sources of
			 identification, which could be used by terrorists to obtain United States
			 passports that would allow them to board airlines, rent cars, open bank
			 accounts, and carry on other activities needed to facilitate their mission;
			 and
				(B)concluded that
			 funding and completing a biometric entry-exit screening system
			 for travelers to and from the United States is essential to our national
			 security.
				(7)The use of
			 biometrics and technology for foreign nationals who are visiting the
			 country—
				(A)helps to make
			 travel simple, easy, and convenient for legitimate visitors; and
				(B)dramatically
			 improves the ability to detect the activities of those who wish to do harm or
			 violate the laws of the United States.
				3.Access to
			 relevant information in Federal, State, and other records and
			 databasesSection 104 of the
			 Immigration and Nationality Act (8 U.S.C. 1104) is amended by adding at the end
			 the following:
			
				(f)Authorized data
				sharing activities(1)For data sharing
				purposes only, and notwithstanding any other provision of law, when Department
				of State personnel authorized by the Secretary of State to grant, refuse,
				revoke, deny, or adjudicate United States passports are lawfully engaged in
				authorized data sharing activities relating to the granting, refusal,
				revocation, or adjudication of such passports, such activities shall be
				considered law enforcement activities that involve the administration of
				criminal justice (as defined in section 20.3 of title 28, Code of Federal
				Regulations).
					(2)Designated Department of State
				personnel with the authority to grant, refuse, revoke, deny or adjudicate
				United States passports are engaged in authorized data sharing
				activities (as set forth in paragraph (1) and the regulations
				promulgated pursuant to section 4 of the Passport Identity Verification Act) if such
				personnel act in compliance with such regulations and are seeking to
				lawfully—
						(A)verify the identity of a passport
				applicant;
						(B)detect passport fraud; or
						(C)deny or revoke a
				passport.
						.
		4.Data sharing
			 regulations, procedures, and policies
			(a)RulemakingNot
			 later than 6 months after the date of the enactment of this Act, the Secretary
			 of State shall promulgate final regulations to implement section 104(f) of the
			 Immigration and Nationality Act, as added by section 3. Such regulations
			 shall—
				(1)specify which
			 Department of State personnel have a need to know and will be given access to
			 the relevant information contained in the records and databases described in
			 such section;
				(2)require
			 Department of State personnel who will be given access to the relevant
			 information contained in the records and databases described in such section to
			 successfully complete all ongoing training and certification requirements for
			 such access;
				(3)require
			 Department of State personnel to access the relevant information contained in
			 such records and databases for the lawful purposes set forth in such section
			 and this Act;
				(4)ensure that the
			 relevant information contained in the records and databases described in such
			 section, are only accessed for the lawful purposes set forth in such section
			 and this Act;
				(5)ensure that the
			 Department of State personnel accessing the information contained in such
			 records and databases—
					(A)do not violate
			 the security, confidentiality, or privacy of such information;
					(B)successfully
			 complete all ongoing training and certification requirements for access to such
			 information; and
					(C)do not have
			 access to any medical, religious, or other personal information that is
			 irrelevant to the lawful purposes set forth in such section and this
			 Act;
					(6)establish audit
			 and reporting procedures and policies to verify that the information contained
			 in such records and databases is only being accessed for the lawful purposes
			 set forth in such section and this Act;
				(7)require prompt
			 reporting to Under Secretary of State for Management, of—
					(A)any unauthorized
			 access to the information contained in such records and databases; or
					(B)any access to the
			 information contained in such records and databases for unauthorized purposes;
			 and
					(8)require the Under
			 Secretary of State for Management to conduct a regular review of—
					(A)the audit and
			 reporting procedures and policies to determine whether such procedures and
			 policies are working properly; and
					(B)the ongoing
			 training and certification requirements to determine whether there has been
			 compliance with such requirements.
					(b)Defined
			 termAs used in this Act, the term relevant
			 information means information relating to a person that is contained in
			 records and databases maintained by any Federal, State, tribal, territory, or
			 local government department or agency, or private entity or organization, which
			 contains—
				(1)criminal history
			 information;
				(2)driver’s license
			 or motor vehicle information (including photographs);
				(3)marriage, birth,
			 or death information;
				(4)naturalization or
			 immigration information; or
				(5)other information
			 that can be used to lawfully verify the identity of the passport applicant,
			 detect passport fraud, or deny or revoke a passport, except for medical,
			 religious, and other personal information and records which are irrelevant to
			 such purposes.
				5.Study and
			 report
			(a)Study
				(1)In
			 generalThe Secretary of State, in consultation with the
			 Secretary of Homeland Security, the Attorney General, and the United States
			 Postmaster General, shall carry out a study to determine—
					(A)if persons
			 applying for or renewing a United States passport should provide biometric
			 information, including photographs that meet standards that enhance the ability
			 of facial recognition technology—
						(i)to
			 verify the identity of the passport applicant and user; and
						(ii)to
			 detect passport fraud; and
						(B)if technology
			 should be employed to verify the authenticity of driver’s licenses and other
			 identity documents that are presented at passport acceptance facilities.
					(2)FactorsIn
			 carrying out the study under paragraph (1), the Secretary of State shall
			 consider all relevant factors, including—
					(A)how the biometric
			 information and technology would be used and stored;
					(B)the costs and
			 benefits to be gained; and
					(C)the effect on the
			 individual’s privacy and the economy.
					(b)Report
				(1)In
			 generalNot later than 6 months after the date of the enactment
			 of this Act, the Secretary of State shall submit a report to the congressional
			 committees set forth in paragraph (2) that contains the results of the study
			 carried out under subsection (a), including a recommendation with respect to
			 the use of biometric information and technology to verify the identity of a
			 passport applicant and user and to detect passport fraud.
				(2)Congressional
			 committeesThe congressional committees set forth in this
			 paragraph are—
					(A)the
			 Committee on the Judiciary of the
			 Senate;
					(B)the
			 Committee on Foreign Relations of the
			 Senate;
					(C)the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate;
					(D)the
			 Committee on the Judiciary of the House of
			 Representatives;
					(E)the
			 Committee on Foreign Affairs of the House of
			 Representatives;
					(F)the
			 Committee on Homeland Security of the House of
			 Representatives; and
					(G)the
			 Committee on Oversight and Government Reform of
			 the House of Representatives.
					
